Matter of Attorneys In Violation of Judiciary Law § 468-a (2022 NY Slip Op 06621)





Matter of Attorneys In Violation of Judiciary Law § 468-a


2022 NY Slip Op 06621


Decided on November 18, 2022


Appellate Division, Fourth Department


Per Curiam


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 18, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., PERADOTTO, NEMOYER, WINSLOW, AND MONTOUR, JJ. (Filed Nov. 18, 2022.) 


&em;

[*1]MATTER OF ATTORNEYS IN VIOLATION OF JUDICIARY LAW § 468-a AND 22 NYCRR 118.1, RESPONDENTS. ATTORNEY GRIEVANCE COMMITTEES FOR THE FOURTH JUDICIAL DEPARTMENT, PETITIONER.

OPINION AND ORDER
Order of suspension entered.Per Curiam
Opinion: In March 2022, the Grievance Committees applied to this Court for an order directing the respondents named on the attached list to show cause why they should not be suspended from the practice of law on the grounds that they violated Judiciary Law § 468-a and 22 NYCRR 118.1 by failing to comply with attorney registration requirements, and that they failed to respond to numerous written inquiries from the Office of Court Administration and the Grievance Committees concerning their registration delinquency. By order entered April 28, 2022, this Court directed respondents to show cause in writing on or before August 1, 2022, why they should not be suspended for failing to comply with attorney registration requirements. Respondents either failed to respond to the show cause order or otherwise failed to show cause why they should not be suspended.
The failure to comply with attorney registration requirements violates Judiciary Law § 468-a and 22 NYCRR 118.1 and constitutes conduct prejudicial to the administration of justice warranting the imposition of discipline (see Matter of Attorneys in Violation of Judiciary Law § 468-a, 54 AD3d 9, 10 [4th Dept 2008]). Accordingly, we conclude that the respondents named on the attached list should be suspended, effective immediately, and until further order of this Court.Name	Registration IDYear Admitted
Adiutori, Candace Marie3954278	2001
Ames, Sr., Peter A.	1879576	1983
Assefa, Yohannes	4064408	2002
Bains, Sachpreet Singh5304100	2015
Benigno, Anthony Michael1859222	1983
Cadin, Luke James	4980314	2012
Clarke, Hillary Gardiner2505006	1992
Cohen, Michelle Ruth2649416	1995
Colabufo, Paul John	4274197	2005
Collins, Thomas George1692052	1978
Douglas, David Colin1341122	1976
Dudeck, Joshua Lawrence4808457	2010
Dutcher, Jay Frederick2886281	1998
Feger, Karen Beth	4111456	2003
Frood, Neil Stewart	3009040	2000
Greenhouse, Andrew Alan4123766	2003
Gucciardo, John	1742170	1981
Heald, Timothy P.	2049161	1986
Herzbrun, Yonatan Shai5362025	2015
Kerwick, Ann Marie	1898543	1977
Klein, Pamela Jeanne2424166	1991
Knauf, Katharine Ruth4387049	2006
Kouwe, Robert E.	1779701	1982
Lamitie, William John2552602	1993
Lehouillier, Patric Jaymes	2259711	1975
Marzullo, Thomas G.	1842798	1983
McElroy, Melinda L.	2938298	1999
Murray, Nicola Rosemarie 	4233532	2004
Odojewski (Mical),
Alison Lorraine	3055308	2000
Primo, Steven James	2003481	1985
Readling, John Anthony4206637	2004
Remmling, Marc Erik	2645778	1995
Rodriguez, Angela L.2604742	1994
Schaller, Pamela Susan4812152	2010
Tuppen, James Lawrence1603752	1978
Young, Therese A.	5360680	2015